Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWANCE
Notice of allowance in response to communication filed on 1/10/22.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-4 are allowable over the prior art of record because the art of record does not disclose nor render obvious a total required power acquisition unit that acquires total required power that is required in the first and second circuits; a charging and discharging control device that controls charging and discharging of the first and second power storage devices by operating the first and second power converters and the voltage converter, wherein in a case where the total required power is larger than first outputtable 15power that is power capable of being output by the first power storage device, the charging and discharging control device discharges a shortage of power from the second power storage device to the second circuit, wherein the shortage of power is obtained by excluding an amount that is output by the first power storage device from the total required power; and a first power storage parameter acquisition unit that acquires a value of a first power storage 20parameter increasing in accordance with an amount of power storage of the first power storage device, wherein in a case where the total required power is larger than the first outputtable power and the value of the first power storage parameter is smaller than a predetermined first threshold, the charging and discharging control device prohibits discharging from the second power storage device to the second circuit and makes power that is discharged 
Claims 5,6 are allowable over the prior art of record because the art of record does not disclose nor render obvious a total required power acquisition unit that acquires total required power that is required in the first and second circuits; a charging and discharging control device that controls charging and discharging of the first and second power storage devices by operating the first and second power converters and the voltage converter, wherein in a case where the total required power is larger than first outputtable 30power that is power capable of being output by the first power storage device, the charging and discharging control device discharges a shortage of power from the second power storage device to the second circuit, wherein the shortage of power is obtained by excluding an amount that is output by the first power storage device from the total required power; and -62-File: 086055-lusf a second power storage parameter acquisition unit that acquires a value of a second power storage parameter increasing in accordance with an amount of power storage of the second power storage device, wherein in a case where the total required power is larger than the first outputtable power and the value of the second power storage parameter is smaller than a 5predetermined second threshold, the charging and discharging control device prohibits discharging from the second power storage device to the second circuit and makes power that is discharged from the first power storage device to the first circuit smaller than the total required power, in combination with the rest of the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan Jager/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        1/20/22